          Case 2:19-cv-02786-WBV Document 23 Filed 09/21/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

JOSHUA JORDAN                                                 CIVIL ACTION

VERSUS                                                        NO. 19-02786-WBV

JASON KENT, ET AL.                                            SECTION D(2)

                                             ORDER

         The Court, having considered the Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2254,1 the record, the applicable law, the Report and Recommendation of the

United States Magistrate Judge,2 and the Objections filed by petitioner, Joshua

Jordan,3 hereby approves the Report and Recommendation of the United States

Magistrate Judge and adopts it as its opinion in this matter.

    I.      PETITIONER’S OBJECTIONS

         On November 27, 2019, the Magistrate Judge issued a Report and

Recommendation to the Court.             Thereafter, on January 13, 2020, the Petitioner

objected to the Magistrate Judge’s Report and Recommendation based upon: (1)

sufficiency of the evidence; and (2) the state trial court’s denial of the motion to

suppress statement, the same two errors addressed in Petitioner’s direct appeal to

the Louisiana Court of Appeal for the First Circuit, as well as the basis for his Petition

for habeas relief.4




1 R. Doc. 3.
2 R. Doc. 19.
3 R. Doc. 22.
4 R. Doc. 22. The Court notes that Petitioner’s objections were timely-filed following the granting of

Petitioner’s Motion for Extension of Time to File Objections (R. Docs. 20 & 21).
          Case 2:19-cv-02786-WBV Document 23 Filed 09/21/20 Page 2 of 5




        Regarding his objection that the evidence was insufficient, Petitioner argues

that the evidence showed that Breann Nolan had oxycodone pills on her when she

was transferred to the hospital.5 Further, Petitioner argues that his mother testified

during the trial that she suspected that Ms. Nolan had stolen the pills.6 In light of

that evidence, Petitioner claims that the jury reached the wrong conclusion in finding

him guilty beyond a reasonable doubt and, therefore, the Magistrate Judge was

incorrect to uphold that jury verdict.7 Regarding Petitioner’s objection to the state

trial court’s denial of his motion to suppress statement, Petitioner states that “the

transcripts are clear and overwhelming evidence that Mr. Jordan was promised,

coerced and duped into offering the statement that he gave Ms. Nolan one

[hydrocodone] pill.”8 Petitioner asserts that the Magistrate Judge’s finding that the

transcripts of the suppression hearing “more than adequately support the state

court’s determination that Jordan’s inculpatory statement was free and voluntary”

was incorrect.9 Petitioner does not point to any new evidence or testimony in support

of his objections that was not provided to the Magistrate Judge.

        The Court notes that both of Petitioner’s objections are addressed extensively

in the Magistrate Judge’s Report and Recommendation.10 A review of the Magistrate

Judge’s Report and Recommendation reveals that he had access to, and referenced,

the entire trial transcript, as well as the appellate briefs. This Court has the same.



5 R. Doc. 22 at p. 4.
6 Id. at pp. 3-4.
7 Id. at p. 4.
8 Id.
9 R. Doc. 22.
10 See R. Doc. 19.
          Case 2:19-cv-02786-WBV Document 23 Filed 09/21/20 Page 3 of 5




Specifically, beginning on page 11 of the Magistrate Judge’s Report and

Recommendation, the Magistrate Judge details his review of the sufficiency of the

evidence to support Petitioner’s conviction.11 The Magistrate Judge addresses the

law regarding circumstantial and direct evidence and notes that, on federal habeas

review, the Court must apply the standard as set forth in Jackson v. Virginia.12 He

then proceeds to detail the requirements under the law to establish guilt for

distribution of oxycodone in violation of La. R.S. 40:967(A)(1),13 and, after a thorough

review of the evidence adduced during the trial, concludes that, “The evidence at trial

was more than sufficient to prove to a reasonable jury each element of distribution of

oxycodone by Jordan.”14 This Court agrees with the Magistrate Judge’s review and

analysis, finding that it sufficiently addresses the issue, including Petitioner’s

objection regarding the sufficiency of the evidence.

        The Magistrate Judge also conducted a thorough analysis of Petitioner’s claim

that the trial court incorrectly denied his motion to suppress his inculpatory

statement.15 The Magistrate Judge recognized that Petitioner made the same claims

to the trial judge regarding promises of help from law enforcement, which Petitioner

argues prompted his inculpatory statement.16 The state trial court viewed the video

recording of the statement and then conducted a full evidentiary hearing regarding

its admissibility, ultimately concluding that Petitioner’s statement was voluntarily



11 Id. at p. 11.
12 Id. at p. 12 (citing Jackson, 443 U.S. 307 (1979)).
13 R. Doc. 19 at pp. 15-16.
14 Id. at p. 21.
15 Id. at pp. 21-28.
16 Id. at pp. 22-24.
          Case 2:19-cv-02786-WBV Document 23 Filed 09/21/20 Page 4 of 5




made and was not given because of any promises or coercion. Upon review, the

Magistrate Judge concluded that, “The transcripts of the suppression hearing and

trial more than adequately support the state courts’ determinations that Jordan’s

inculpatory statement was free and voluntary.”17

        The Court has also reviewed the entire record, including the portion reflecting

the hearing on the oral motion to suppress the inculpatory statement,18 and confirms

the Magistrate Judge’s finding that the law enforcement officer denied making any

promises, threats or coercion against Petitioner, despite vigorous questioning by

counsel. As noted by the Magistrate Judge, habeas standards of review oblige federal

judges to respect credibility determinations made by the state court trier of fact. 19

This Court agrees with the Magistrate Judge’s review and analysis, finding that it

sufficiently addresses the issue, including Petitioner’s objection regarding the trial

court’s denial of the motion to suppress the inculpatory statement. The Court further

notes that Petitioner did not provide any additional evidence or arguments that were

not available and considered by the Magistrate Judge. Finding that Petitioner’s

objections to the Magistrate Judge’s Report and Recommendation are without merit,

the Court OVERRULES the objections.

        Additionally, Rule 11(a) of the Rules Governing 28 U.S.C. § 2254 proceedings

provides that, “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A court may only issue a



17 Id. at p. 28.
18 State Court Record, Vol. III at pp. 382-403.
19 R. Doc. 19 at p. 24.
             Case 2:19-cv-02786-WBV Document 23 Filed 09/21/20 Page 5 of 5




certificate of appealability if the petitioner makes “a substantial showing of the denial

of a constitutional right.”20              The “controlling standard” for a certificate of

appealability requires the petitioner to show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further.21 The Court finds that Joshua Jordan’s Petition

fails to satisfy this standard. Accordingly, the Court will not issue a certificate of

appealability.

      II.      CONCLUSION

            IT IS HEREBY ORDERED that the Petition of Joshua Jordan for issuance

of a writ of habeas corpus under 28 U.S.C. § 2254 is DENIED and DISMISSED

WITH PREJUDICE.

            IT IS FURTHER ORDERED that the Court DENIES a certificate of

appealability.

            New Orleans, Louisiana, this 21st day of September, 2020.



                                                          __________________________________
                                                          WENDY B. VITTER
                                                          United States District Court




20 28  U.S.C. § 2253(c)(2).
21   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
